EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernard Cobb on 09/9/2021.

The application has been amended as follows: 
Claim 1, line 19: “the drive application voltage” was changed to “a drive application voltage”;
Claim 5, line 2: “a drive application voltage” was changed to “the drive application voltage”;
Claim 6, line 3: “the piezoelectric element” was changed to “a piezoelectric element”;
Claim 7, lines 7: “a flow sensor that measures the flow of gas supplied by the piezoelectric pump,” was deleted;
Claim 10, lines 2-5: “ further comprising: a flow sensor that senses the flow gas supplied by the operation of the piezoelectric pump; and a voltage duty ratio adjuster that adjusts” was changed to “wherein the voltage duty ratio adjuster is configured to adjust”;
Claim 10, lines 6-7: “a second target flow” was changed to “the second target flow”;
Claim 13, line 16: “the drive application voltage” was changed to “a drive application voltage”;
Claim 13, line 23: “the frequency” was changed to “a frequency”;
Claim 13, line 24: “a smallest duty ratio” was changed to “the smallest duty ratio”;
Claim 17, line 3: “a drive application voltage” was changed to “the drive application voltage”;
Claim 18, line 4: “the piezoelectric element” was changed to “a piezoelectric element”;
Claim 22, line 3: “further comprising a voltage duty ratio adjustment step of adjusting” was changed to “wherein the voltage duty ratio adjustment step adjusts”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1 and 13, the closest prior art of record Nitta (U.S. Pub. No. 2014/0305436) (previously cited) in view of Osano (U.S. Pub. No. 2009/0206699) (previously cited), and further in view of Miyazaki (U.S. Pat. No. 5239319) (previously cited) and Toth (U.S. Pub. No. 2014/0275857) (previously cited) fails to disclose: “a duty ratio increase/decrease determination component that determines an increase or decrease in the duty ratio when the frequency is changed by the frequency change component; and a duty ratio selector that selects a smallest duty ratio representing a minimum within a range of the determined increase or decrease in the duty ratio when the frequency has .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791